SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

380
KA 11-01665
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CEDRIC J. WILLIAMS, DEFENDANT-APPELLANT.


FRANK J. NEBUSH, JR., PUBLIC DEFENDER, UTICA (DAVID A. COOKE OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CEDRIC J. WILLIAMS, DEFENDANT-APPELLANT PRO SE.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Michael L.
Dwyer, J.), rendered November 16, 2010. The judgment convicted
defendant, upon his plea of guilty, of robbery in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of robbery in the first degree (Penal Law § 160.15
[4]), defendant contends in his main and pro se supplemental briefs
that the waiver of the right to appeal is invalid and challenges the
severity of the sentence. Although we agree with defendant that the
waiver of the right to appeal is invalid because the perfunctory
inquiry made by County Court was “insufficient to establish that the
court ‘engage[d] the defendant in an adequate colloquy to ensure that
the waiver of the right to appeal was a knowing and voluntary
choice’ ” (People v Brown, 296 AD2d 860, 860, lv denied 98 NY2d 767;
see People v Hamilton, 49 AD3d 1163, 1164), we nevertheless conclude
that the sentence is not unduly harsh or severe.




Entered:   May 2, 2014                             Frances E. Cafarell
                                                   Clerk of the Court